Exhibit 10.16(b)

HORACE MANN SERVICE CORPORATION

EXECUTIVE SEVERANCE PLAN

SCHEDULE A PARTICIPANTS

 

NAME OR TITLE   

                                                 EFFECTIVE DATE

                                                 OF

                                                 PARTICIPATION*

TIER I PARTICIPANTS

None

  

TIER II PARTICIPANTS

EVP and CFO

                                                    June 1, 2012**

EVP and Chief Marketing Officer

                                                    June 1, 2012**

EVP, Property and Casualty

                                                    June 1, 2012**

EVP, Annuity, Life, Group

                                                    March 15, 2012

TIER III PARTICIPANTS

SVP, HR & Administrative Operations

                                                    June 1, 2012**

 

*

Subject to acceptance within 30 days of the effective date of participation

**      Designates an individual who, as of the Effective Date of Participation,
is covered by a Severance Agreement, as defined in Section 4.3(c)(i) of the
Plan.

Last updated: May 23, 2012